Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-8 are pending in this application. This application is a national stage entry of PCT/JP2019/031597, filled on 08/09/2019. This application claims foreign priority to JP 2018-151678, filed on 08/10/2018 in Japan.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takakura et al. (US 2010/0209365 A1).
Takakura et al. teach oil-in-water emulsion type sunscreen preparation (abstract) comprising 
(B) tert-butylmethoxybenzoyl methane; 
(C) octocrylene; 
(G) RO−[(EO)m(AO)n]−OR (should be RO−[(EO)m(AO)n]−R based on PEG/PPG-14/7 dimethyl ether in example 21) (AO denotes an C3-4 oxyalkylene group, EO denotes an oxyethylene group, m and n, respectively, are average addition mole numbers of said oxyalkylene group and oxyethylene group; both m and n being 1-70; R denotes a C1-4 hydrocarbon group or hydrogen atom, each different or identical) (claims 1-4) and 
further comprising humectant include polyethylene glycol (PEG) (paragraph 61 and 86), ester oil such as myristil myristate (should be myristyl myristate based on example 21), diisopropyl sebacate (IOB 4.0 according to the instant specification) (paragraph 61 and 69), and exemplified in example 21 comprising
2% by total weight of tert-butylmethoxybenzoylmethane and 5% by total weight of octocrylene, PEG/PPG-14/7 dimethyl ether (m+n=21), dipropylene glycol, butylene glycol, and myristyl myristate.
Takakura et al. do not teach ester oil with IOB ≥0.3 and ≥0.38 in the instant claims 1 and 5.
This deficiency is cured by Takakura et al.’s teachings of both myristyl myristate and diisopropyl sebacate being suitable ester oil. 
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in paragraph 69 and example 21 to replace myristyl myristate in example 21 with diisopropyl sebacate. Both myristyl myristate and diisopropyl sebacate being suitable ester oils was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing myristyl myristate in example 21 with diisopropyl sebacate flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 
	
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takakura et al. (US 2010/0209365 A1), as applied to claims 1-3 and 5-7, in view of Franklin et al. (US 2007/0178053 A1).
The teachings of Takakura et al. are discussed above and applied in the same manner.
Takakura et al. do not specify the molecular weight (MW) of the PEG humectant.
This deficiency is cured by Franklin et al. who teach PEG humectant with an average MW 400 (paragraph 85) being incorporated in liquid emulsion (claims 1, 13, 14, and 33) for skin (abstract).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Takakura et al. and Franklin et al. to specify the PEG humectant in the composition taught by Takakura et al. having a MW of 400. PEG humectant in topical composition having an average MW 400 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takakura et al. (US 2010/0209365 A1), as applied to claims 1-3 and 5-7, in view of Koehler et al. (US 2012/0142788 A1).
The teachings of Takakura et al. are discussed above and applied in the same manner.
Takakura et al. do not specify the emulsion being water-in-oil.
This deficiency is cured by Koehler et al. who teach cosmetic or dermatological emulsions (abstract), comprising butyl methoxydibenzoylmethane and octocrylene (examples 1-6), being either water-in-oil or oil-in-water emulsions (paragraph 40).
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings in Takakura et al. and Koehler et al. to modify the oil-in-water emulsion taught by Takakura et al. to be a water-in-oil emulsion. Both oil-in-water and water-in-oil emulsions being suitable for cosmetic compositions comprising butyl methoxydibenzoylmethane and octocrylene was well known to a person of ordinary skill in the art at the time of the invention. The motivation for modifying it flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of copending Application No. 17/267,319 in view of Takakura et al. (US 2010/0209365 A1). Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-8 recite an emulsion cosmetic comprising (A) an ultraviolet protectant; (B) a polyhydric alcohol; and (C) an ester oil and polyoxyalkylene/polyoxyethylene copolymer dialkyl ether represented by the following formula (II): R1O−[(EO)m(AO)n]−R2 wherein R1 and R2, each independently, denote a hydrogen atom or a C1-4 hydrocarbon group, AO denotes an C3-4 oxyalkylene group, EO denotes an oxyethylene group, 1≤m≤70, 1≤n≤70 and m+n≤40.
The 17/267,319 application claims 1-7 recite an emulsion cosmetic comprising an ultraviolet protectant; an alkylene oxide derivative represented by R1O−[(EO)m(AO)n]−R2, wherein R1 and R2, each independently, denote a hydrogen atom or a C1-4 hydrocarbon group, AO denotes an C3-4 oxyalkylene group, EO denotes an oxyethylene group, m is at least 1, n is at least 1, and m+n≤40; and (C) an ester oil.
17/267,319 application claims 1-7 do not teach ester oil with IOB ≥0.3 and ≥0.38 in the instant claims 1 and 5.
This deficiency is cured by Takakura et al. whose teachings are discussed above and applied in the same manner. 
It would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to specify the ester oil including diisopropyl sebacate. Ester oil in emulsion comprising butyl methoxydibenzoylmethane and/or octocrylene including diisopropyl sebacate was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the ester oil including diisopropyl sebacate flows from ester oil including diisopropyl sebacate having been used in the prior art, and from ester oil including diisopropyl sebacate being recognized in the prior art as useful for the same purpose. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612